      Case 2:18-cv-14046-GGG-MBN Document 178 Filed 10/30/19 Page 1 of 2



MINUTE ENTRY
NORTH, M.J.
OCTOBER 30, 2019

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


TAYLOR ENERGY COMPANY LLC                                          CIVIL ACTION

VERSUS                                                             NUMBER: 18-14046
                                                                       c/w 18-14051

CAPTAIN KRISTI M. LUTTRELL, ET AL.                                 SECTION: "T"(5)


                                      HEARING ON MOTION

COURT REPORTER: Mary Thompson

APPEARANCES:            Pat McShane, Lauren Guichard, Carl Rosenblum, Thomas Casey,
                        Lauren Mastio, Mark Walters

MOTION:

(1)    Couvillion’s Motion to Quash (Rec. doc. 167).

       :         Continued to

       :         No opposition

  1    :         Opposition

                                            ORDERED

       :         Dismissed as moot.

       :         Dismissed for failure of counsel to appear.

       :         Granted.

       :         Denied.

  1    :         Other. Pursuant to FRCP 16 and LR 16.1(c), all merits discovery in this
                 consolidated matter is hereby stayed, as to all parties and non-parties, pending
                 the resolution of the jurisdictional challenge to be brought by Couvillion and
MJSTAR (00:20)
Case 2:18-cv-14046-GGG-MBN Document 178 Filed 10/30/19 Page 2 of 2



       the motion for summary judgment filed by the Federal Defendants.
       Accordingly, the 16 subpoenas duces tecum at issue in Couvillion’s motion are
       quashed.     Taylor Energy is to provide notice thereof to the 16
       subcontractors/vendors. In light of the stay on merits discovery, Taylor
       Energy’s motion to compel (rec. doc. 162) is dismissed without prejudice and
       the hearing that was scheduled for November 6, 2019 at 11:00 a.m. is
       cancelled.




                                           MICHAEL B. NORTH
                                     UNITED STATES MAGISTRATE JUDGE




                                     2
